DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 9/9/2021.
Claims 1-3, 5-10, 12-17, 19-21 are pending.

Response to Arguments
Applicant’s arguments have been considered but found moot in view of new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said 

Claim(s) 1, 3, 6-8, 10, 13-15, 17, 20, 21 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nishanov et al. (US 2013/0191453, “Nishanov”) in view of Robertson (US 2008/0281959) and Abraham et al. (US 2011/0252270, “Abraham”).

For claim 15, Nishanov discloses a first node in a cluster of nodes of a quorum-based computing system, the first node (fig. 1, [0016], one of the active nodes (vote=1), [0022], with a daemon or a program running on it for maintaining a dynamic quorum in a cluster) comprising:
a processor; and
a non-transitory computer-readable medium coupled to the processor and having instructions stored thereon, which in response to execution the processor, cause the processor to perform or control performance of operations to dynamically manage a quorum in the quorum-based computing system (abstract, [0059]), wherein the operations include:
determine whether a first quorum value for the cluster is met, wherein the first quorum value represents a number of nodes in the cluster that are required to be in an active state to support tasks in the cluster ([0016], a cluster has a current quorum value of 3, or a required number of active nodes for the cluster is 3);
in response to a determination that the first quorum value is unmet due to a failure state of at least one other node in the cluster, update the first quorum value to a when a node crashes and the total of actives nodes (remaining 2 active nodes) is less than the current forum value (of 3), the quorum value is reduced to 2);
operate the first node according to the second quorum value to perform the tasks in the cluster ([0016], the cluster is still operational with the quorum value of 2); and
in response to the at least one other node being transitioned from the failure state to the active state, update from second quorum value back to the first quorum value to enable the first node and the at least one other node to operate according to the first quorum value to perform the tasks in the cluster ([0020], [0042], [0043], adding a vote to a node that successfully rejoins the cluster after it fails/leaves the cluster, the quorum value is increased);
wherein determining whether the first quorum value is met includes: determining, by the first node, if a sum of the first node and the at least one other node meets the required number of active nodes in the cluster ([0022], each nodes runs a daemon or a program to check for a sum of alive nodes, [0015], [0016], checking to see whether the sum of active nodes is equal to or higher than the current quorum value, for example, at least 3 actives nodes is required for a quorum value of 3). 
Nishanov does not disclose: determining, by the first node, that the first quorum value is unmet in response to number of nodes in the cluster that are in the active state being less than the required number of active nodes in the cluster.
Robertson discloses: determining, by the first node, that the first quorum value is unmet in response to number of nodes in the cluster that are in the active state being less than the required number of active nodes in the cluster (fig. 3, steps 340-350, after a node is removed from the cluster, the number of remaining active nodes in the cluster may fall under the minimum number of active nodes needed for the quorum requirement to be met, the quorum is reduced).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nishanov’s teachings of reducing a quorum with Robertson’s teachings of reducing the quorum when the original quorum is not met due to a number of remaining active nodes in the cluster fall under the minimum number of active nodes needed for the quorum requirement to be met. One would have been motivated to do so to implement an obvious alternative to Nishanov’s forum deduction which would also result in a same predictable result which is enabling the cluster to operate at a lower quorum.
Nishanov-Robertson does not disclose: determining whether the first quorum is met  includes determining, by the first node, whether the at least one other node responds to a first communication from the first node;
determining whether the first quorum is unmet includes determining, by the first node, the at least one node failing to timely or correctly respond with a second communication to indicate that the at least one other node is in the active state. 
Abraham discloses:  
determining, by the first node, whether the at least one other node responds to a first communication from the first node; determining, by the first node, the at least one node failing to timely or correctly respond with a second communication to indicate that the at least one other node is in the active state  ([0065], a node polls other quorum nodes to see if they are healthy (correctly) and “still” online (timely).  


For claim 17, for the same rationale and motivation in claim 15, Nishanov-Robertson-Abraham discloses the operations to determine whether the first quorum value is met comprise operations to: determine, by the first node, that the first quorum value is met in response to the at least one node timely and correctly responding with a second communication to indicate that the at least one other node is in the active state (Abraham, [0065]) and in response to a sum of the first node and the at least one other node meeting the required number of active nodes in the cluster (Nishanov, [0016], [0022], checking total number of alive nodes with respect to a current quorum value).

For claim 20, Nishanov discloses the first quorum value comprises one of: a simple majority number of nodes in the cluster, a supermajority number of nodes in the cluster or a specifically defined number of nodes in the cluster ([0016], the majority of the nodes makes up the quorum).



Claims 1, 3, 6, 7 are rejected for the same rationale in claims 15, 17, 20, 21.
Claims 8, 10, 13, 14 are rejected for the same rationale in claims 15, 17, 20, 21.
 
Claim(s) 2, 9, 16 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nishanov-Robertson-Abraham and in view of Patel et al. (US 10,454,754, “Patel”).

For claims 2, 9, 16, in addition to the rationale in claims 1, 8, 15, Nishanov-Robertson-Abraham does not disclose the nodes comprise virtual machines in a virtual computing environment.
Patel discloses the nodes comprise virtual machines in a virtual computing environment (col. 17, par. 2, maintaining a quorum in a VM cluster).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply VM environment of Patel to Nishanov-Robertson-Abraham’s teachings simply to maintain a quorum in VM clusters where machines and resources can be provisioned dynamically as a known benefit of virtual computing.

Claim(s) 5, 12, 19 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nishanov-Robertson-Abraham in view of Shelat et al. (US 7,653,668, “Shelat”).

For claims 5, 12, 19, in addition to the rationale in claims 1, 8, 15, Nishanov-Robertson-Abraham does not disclose the operations further comprise: delete content in a storage device of the at least one other node that is being transitioned to the active state; and replace the deleted content with updated content from the first node, in a synchronization process.
Shelat discloses operations of: delete content in a storage device of the at least one other node that is being transitioned to the active state; and replace the deleted content with updated content from the first node, in a synchronization process (col. 9, par. 2, a failed node rejoins a cluster will synchronize (or delete and update its content) with the cluster).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply synchronization of Shelat to Nishanov-Robertson-Abraham’s teachings to update content in nodes of a cluster so that the content can be fresh and accurate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu Hoang whose telephone number is 571-270-1253. The examiner can normally be reached on Monday-Friday, 9 a.m. to 6 p.m., EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HIEU T HOANG/Primary Examiner, Art Unit 2452